DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 12/01/2021 canceling all claims drawn to the non-elected invention and presenting only claims drawn to an elected invention and new added claims has been entered. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 3/5/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0025251 application as required by 37 CFR 1.55.

REASON FOR ALLOWANCE
Claims 12-19 and 21-27 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 12 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of performing a planarizing process of grinding or polishing upper portions of the molding member and the plurality of solder balls, wherein the planarizing process is performed so that the upper surfaces of the solder balls are exposed from the molding member, and a thickness from the base substrate of each of the plurality of light emitting devices to an upper surface of each of the exposed solder balls is the same each other, and wherein the performing of the planarizing process is repeatedly performed up to a height at which the upper surface of the plurality of solder balls is exposed by a predetermined area.  These features in 
The following is an examiner's statement of reasons for allowance: Claim 21 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of performing a planarizing process of grinding or polishing upper portions of the molding member and the plurality of solder balls; and 4Application No. 16/690,061 Attorney Docket No. 83001.0087-00 removing an adhesive member and a transparent plate member attached to lower surfaces of the molding member and the plurality of light emitting devices, wherein the planarizing process is performed so that the upper surfaces of the solder balls are exposed from the molding member, and a thickness from the base substrate of each of the plurality of light emitting devices to an upper surface of each of the exposed solder balls is the same each other.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.

Claims 13-19 and 22-27 depend from claim 12 or 21 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895